16DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, 21, 24 and 27 in the reply filed on 09/21/2022 is acknowledged. Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 
Claim Objections
Claims 4,7,9-17 are objected to because of the following informalities:  
In claims 4, 9,12-17, “a range of 0.394 to 2.155 mm” should be read as “a range of 0.394 mm to 2.155 mm”.
In claims 7,10-11,13,16-17, “a range of 0.015 to 0.025mm” should be read as “a range of 0.015 mm to 0.025mm”.
In claims 14-17, “a range of 0.241-1.697 mm” should be read as “a range of 0.241 mm -1.697 mm”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites “a core that includes a plurality of wires”, it is unclear “a core” in claim 21 is the same or different from “a core” in claim 1, which claim 21 is dependent on. For the purpose of applying art, “a core” in claim 21 is best understood as “a core” in claim 1.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilmore (US 3352098).
Regarding claim 1, Gilmore teaches a wire rope (fig. 5) comprising: a core (fig. 5, element 10) comprising a plurality of core wires (column 4, lines 22-25, each of the elements 10-13 is provided to be of the form shown in fig. 12, which comprises a plurality of sub-strands 36’); and thirteen or more outer strands (fig. 5, there are 18 elements 13 in the outer layer) surrounding the core (fig. 5, element 10), each outer strand comprising a plurality of outer strand wires (column 4, lines 22-25, each of the elements 10-13 is provided to be of the form shown in fig. 12, which comprises a plurality of sub-strands 36’), each outer strand wire having a diameter (fig. 12, a diameter of sub-strand 36’); wherein the wire rope has a diameter; and wherein at least twenty-seven outer strand wire diameters are required to span the wire rope diameter (column 4, lines 22-25, lines 62-64, as each of the elements 10-13 is provided to be of the form shown in fig. 12, and all of the sub-strands 31’, 33’ and 36’ are of approximately the same diameter, then there are approximately 35 sub-strands diameters to span the wire rope diameter in fig. 5).
Regarding claim 2, Gilmore teaches each core wire has a diameter and the core wire diameter equals the outer strand wire diameter (column 4, lines 22-25, lines 62-64, as each of the elements 10-13 is provided to be of the form shown in fig. 12, and all of the sub-strands 31’, 33’ and 36’ are of approximately the same diameter).
Regarding claim 3, Gilmore teaches each core wire has a diameter; and each core wire diameter is in a range of 1.0 to 1.12 times as large as the outer strand wire diameter (column 4, lines 22-25, lines 62-64, as each of the elements 10-13 is provided to be of the form shown in fig. 12, and all of the sub-strands 31’, 33’ and 36’ are of approximately the same diameter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US 3352098), as applied to claim 1 above, and further in view of Yoshida (US 4509319).
Regarding claims 4, Gilmore does not teach the wire rope has a total wire packing factor of at least 0.54. However, in the same field of endeavor, Yoshida teaches the maximum value of the percentage of voids h is 6% (column 3, lines 4-5), then the percentage of wire rope that is filled with wire material is greater than 54%. 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the structure of the Gilmore with the teaching of Yoshida that the maximum value of the percentage of voids h is 6% for the benefit of preventing deterioration in flexibility, retaining the fundamental effects with regard to the higher abrasive resistance and fatigue strength and reduction of loss of wire rope breaking load by stranding and closing (Yoshida, column 1, lines 34-40).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US 3352098), as applied to claim 1 above, and further in view of Yoshida (US 4509319) and Lessar (US 7138582).
Regarding claims 5 and 7, Gilmore does not teach the wire rope has a total wire packing factor of at least 0.54. However, in the same field of endeavor, Yoshida teaches the maximum value of the percentage of voids h is 6% (column 3, lines 4-5), then the percentage of wire rope that is filled with wire material is greater than 54%. 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the structure of the Gilmore with the teaching of Yoshida that the maximum value of the percentage of voids h is 6% for the benefit of preventing deterioration in flexibility, retaining the fundamental effects with regard to the higher abrasive resistance and fatigue strength and reduction of loss of wire rope breaking load by stranding and closing (Yoshida, column 1, lines 34-40).
The modified structure Gilmore-Yoshida does not teach the wire rope has a diameter in a range of 0.394 mm to 2.155mm; the wires of the outer strands have a diameter in a range of 0.015 – 0.025 mm.
However, in the same field of endeavor, Lessar teaches the diameter of cabled conductor 170 is between approximately 0.005 inch (about 0.127 mm) and approximately 0.02 inch (about 0.508 mm)(column 5, lines 15-18); each outer strand wire diameter is in a range of 0.0005 inch (about 0.0127 mm) to 0.005 inch (about 0.127 mm) (column 4, lines 59-61).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified structure Gilmore-Yoshida with the wire rope diameter between approximately 0.005 inch and approximately 0.02 inch; each outer strand wire diameter is in a range of 0.0005 inch to 0.005 inch as taught by Lessar for the benefit of manufacturing relatively small diameter leads in medical devices.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US 3352098), as applied to claim 1 above, and further in view of Yoshida (US 4509319) and Rommel (US 20170370046).
Regarding claim 6, Gilmore does not teach the wire rope has a total wire packing factor of at least 0.54. However, in the same field of endeavor, Yoshida teaches the maximum value of the percentage of voids h is 6% (column 3, lines 4-5), then the percentage of wire rope that is filled with wire material is greater than 54%. 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the structure of the Gilmore with the teaching of Yoshida that the maximum value of the percentage of voids h is 6% for the benefit of preventing deterioration in flexibility, retaining the fundamental effects with regard to the higher abrasive resistance and fatigue strength and reduction of loss of wire rope breaking load by stranding and closing (Yoshida, column 1, lines 34-40).
The modified structure Gilmore-Yoshida does not teach a range of 27 to 81 outer strand wire diameters are required to span the wire rope diameter. However, in the same field of endeavor, Rommel teaches the ratio between the wire rope diameter and the outer strand diameter is 2 to 100 (para. [0023], the diameter of the outer strands is in the range of 2 to 40 mm, and the diameter of the wire rope is in the range of 5 to 200 mm).	
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified structure Gilmore-Yoshida with the teaching of Rommel that the ratio between the wire rope diameter and the outer strand diameter is 2 to 100 for the benefit of manufacturing different diameter ropes, i.e. big diameter ropes where the gap between the separator strands and the ropes are rather big, or medium-small diameter ropes with minimum gaps.

Claims 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US 3352098), as applied to claim 1 above, and further in view of Rommel (US 20170370046).
Regarding claim 8, Gilmore does not teach a range of 27 to 81 outer strand wire diameters are required to span the wire rope diameter. However, in the same field of endeavor, Rommel teaches the ratio between the wire rope diameter and the outer strand diameter is 2 to 100 (para. [0023], the diameter of the outer strands is in the range of 2 to 40 mm, and the diameter of the wire rope is in the range of 5 to 200 mm).	
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the structure Gilmore with the teaching of Rommel that the ratio between the wire rope diameter and the outer strand diameter is 2 to 100 for the benefit of manufacturing different diameter ropes, i.e. big diameter ropes where the gap between the separator strands and the ropes are rather big, or medium-small diameter ropes with minimum gaps.
Regarding claim 27, Gilmore teaches each of the outer strands includes a plurality of wires. Gilmore does not teach in fig. 5 the number of outer strands is twenty four. However, Gilmore teaches in fig. 10 the number of outer strands is twenty four (fig. 10, there are 24 elements 28). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify number of outer strands of Gillmore to be twenty four as in fig. 10 for the benefit of production of different strand size while the rope provides flexibility and tensile strength.
The modified structure Gilmore does not teach the number of outer strand wire diameters to span the wire rope diameter is 63. However, in the same field of endeavor, Rommel teaches the ratio between the wire rope diameter and the outer strand diameter is 2 to 100 (para. [0023], the diameter of the outer strands is in the range of 2 to 40 mm, and the diameter of the wire rope is in the range of 5 to 200 mm).
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified structure Gilmore with the teaching of Rommel that the ratio between the wire rope diameter and the outer strand diameter is 2 to 100 for the benefit of manufacturing different diameter ropes, i.e. big diameter ropes where the gap between the separator strands and the ropes are rather big, or medium-small diameter ropes with minimum gaps.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US 3352098), as applied to claim 1 above, and further in view of Rommel (US 20170370046) and Lessar (US 7138582).
Regarding claims 9-11, Gilmore teaches each core wire has a diameter; and each core wire diameter is in a range of 1.0 to 1.12 times as large as the outer strand wire diameter (column 4, lines 22-25, lines 62-64, as each of the elements 10-13 is provided to be of the form shown in fig. 12, and all of the sub-strands 31’, 33’ and 36’ are of approximately the same diameter).
Gilmore does not teach a range of 27 to 81 outer strand wire diameters are required to span the wire rope diameter. However, in the same field of endeavor, Rommel teaches the ratio between the wire rope diameter and the outer strand diameter is 2 to 100 (para. [0023], the diameter of the outer strands is in the range of 2 to 40 mm, and the diameter of the wire rope is in the range of 5 to 200 mm).	
 	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the structure Gilmore with the teaching of Rommel that the ratio between the wire rope diameter and the outer strand diameter is 2 to 100 for the benefit of manufacturing different diameter ropes, i.e. big diameter ropes where the gap between the separator strands and the ropes are rather big, or medium-small diameter ropes with minimum gaps.
The modified structure Gilmore-Rommel does not teach the wire rope has a diameter in a range of 0.394 mm to 2.155mm; the wires of the outer strands have a diameter in a range of 0.015 – 0.025 mm.
However, in the same field of endeavor, Lessar teaches the diameter of cabled conductor 170 is between approximately 0.005 inch (about 0.127 mm) and approximately 0.02 inch (about 0.508 mm)(column 5, lines 15-18); each outer strand wire diameter is in a range of 0.0005 inch (about 0.0127 mm) to 0.005 inch (about 0.127 mm) (column 4, lines 59-61).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified structure Gilmore-Rommel with the wire rope diameter between approximately 0.005 inch and approximately 0.02 inch; each outer strand wire diameter is in a range of 0.0005 inch to 0.005 inch  as taught by Lessar for the benefit of manufacturing relatively small diameter leads in medical devices.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US 3352098), as applied to claim 1 above, and further in view of Lessar (US 7138582).
Regarding claims 12-14, Gilmore does not teach the wire rope has a diameter in a range of 0.394 mm to 2.155mm; the wires of the outer strands have a diameter in a range of 0.015 – 0.025 mm; and a diameter of the core is in a range of 0.241-1.697 mm. 
However, in the same field of endeavor, Lessar teaches the diameter of cabled conductor 170 is between approximately 0.005 inch (about 0.127 mm) and approximately 0.02 inch (about 0.508 mm)(column 5, lines 15-18); each outer strand wire diameter is in a range of 0.0005 inch (about 0.0127 mm) to 0.005 inch (about 0.127 mm) (column 4, lines 59-61); and a minimum diameter of the wires being between approximately 0.0005 inch (about 0.0127 mm) and approximately 0.01 inch (about 0.25 mm) (claim 4).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the structure Gilmore with the wire rope diameter between approximately 0.005 inch and approximately 0.02 inch; each outer strand wire diameter is in a range of 0.0005 inch to 0.005 inch  and using a wire having a diameter being between approximately 0.0005 inch and approximately 0.01 inch to make a core as taught by Lessar for the benefit of manufacturing relatively small diameter leads in medical devices.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US 3352098), as applied to claim 1 above, and further in view of Yoshida (US 4509319), Rommel (US 20170370046) and Lessar (US 7138582).
Regarding claim 15-17, Gilmore teaches each core wire has a diameter; and each core wire diameter is in a range of 1.0 to 1.12 times as large as the outer strand wire diameter (column 4, lines 22-25, lines 62-64, as each of the elements 10-13 is provided to be of the form shown in fig. 12, and all of the sub-strands 31’, 33’ and 36’ are of approximately the same diameter).
Gilmore does not teach the wire rope has a total wire packing factor of at least 0.54. However, in the same field of endeavor, Yoshida teaches the maximum value of the percentage of voids h is 6% (column 3, lines 4-5), then the percentage of wire rope that is filled with wire material is greater than 54%. 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the structure of the Gilmore with the teaching of Yoshida that the maximum value of the percentage of voids h is 6% for the benefit of preventing deterioration in flexibility, retaining the fundamental effects with regard to the higher abrasive resistance and fatigue strength and reduction of loss of wire rope breaking load by stranding and closing (Yoshida, column 1, lines 34-40).
The modified structure Gilmore-Yoshida does not teach a range of 27 to 81 outer strand wire diameters are required to span the wire rope diameter. However, in the same field of endeavor, Rommel teaches the ratio between the wire rope diameter and the outer strand diameter is 2 to 100 (para. [0023], the diameter of the outer strands is in the range of 2 to 40 mm, and the diameter of the wire rope is in the range of 5 to 200 mm).	
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified structure Gilmore-Yoshida with the teaching of Rommel that the ratio between the wire rope diameter and the outer strand diameter is 2 to 100 for the benefit of manufacturing different diameter ropes, i.e. big diameter ropes where the gap between the separator strands and the ropes are rather big, or medium-small diameter ropes with minimum gaps.
The modified structure Gilmore-Yoshida-Rommel does not teach the wire rope has a diameter in a range of 0.394 mm to 2.155mm; the wires of the outer strands have a diameter in a range of 0.015 – 0.025 mm; and a diameter of the core is in a range of 0.241-1.697 mm. 
However, in the same field of endeavor, Lessar teaches the diameter of cabled conductor 170 is between approximately 0.005 inch (about 0.127 mm) and approximately 0.02 inch (about 0.508 mm)(column 5, lines 15-18); each outer strand wire diameter is in a range of 0.0005 inch (about 0.0127 mm) to 0.005 inch (about 0.127 mm) (column 4, lines 59-61); and a minimum diameter of the wires being between approximately 0.0005 inch (about 0.0127 mm) and approximately 0.01 inch (about 0.25 mm) (claim 4).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified structure Gilmore-Yoshida-Rommel with the wire rope diameter between approximately 0.005 inch and approximately 0.02 inch; each outer strand wire diameter is in a range of 0.0005 inch to 0.005 inch  and using a wire having a diameter being between approximately 0.0005 inch and approximately 0.01 inch to make a core as taught by Lessar for the benefit of manufacturing relatively small diameter leads in medical devices.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US 3352098), as applied to claim 1 above, and further in view of Hiller (US 3972175) and Rommel (US 20170370046).
Regarding claim 18, Gilmore does not teach the number of outer strands is thirteen. However, in the same field of endeavor, Hiller teaches the number of outer strands is thirteen (fig. 2). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify number of outer strands of Gillmore to be thirteen as taught by Hiller for the benefit of production of different strand size with a limited amount of wire need in inventory (Hiller, column 2, lines 17-20).
The modified structure Gilmore-Hiller does not teach the number of outer strand wire diameters to span the wire rope diameter is twenty seven. However, in the same field of endeavor, Rommel teaches the ratio between the wire rope diameter and the outer strand diameter is 2 to 100 (para. [0023], the diameter of the outer strands is in the range of 2 to 40 mm, and the diameter of the wire rope is in the range of 5 to 200 mm). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified structure Gilmore-Hiller with the teaching of Rommel that the ratio between the wire rope diameter and the outer strand diameter is 2 to 100 for the benefit of manufacturing different diameter ropes, i.e. big diameter ropes where the gap between the separator strands and the ropes are rather big, or medium-small diameter ropes with minimum gaps. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US 3352098), as applied to claim 1 above, and further in view of Verreet (US 4454708) and Rommel (US 20170370046).
Regarding claim 21, Gilmore teaches a core that includes a plurality of wires. Gilmore does not teach the number of outer strands is sixteen. However, in the same field of endeavor, Verreet teaches the number of outer strands is sixteen (fig. sixteen out strands 2). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify number of outer strands of Gillmore to be sixteen as taught by Verreet for the benefit of production of different strand size while the rope can stand breaking stresses.
The modified structure Gilmore-Verreet does not teach the number of outer strand wire diameters to span the wire rope diameter is 45. However, in the same field of endeavor, Rommel teaches the ratio between the wire rope diameter and the outer strand diameter is 2 to 100 (para. [0023], the diameter of the outer strands is in the range of 2 to 40 mm, and the diameter of the wire rope is in the range of 5 to 200 mm). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified structure Gilmore-Verreet with the teaching of Rommel that the ratio between the wire rope diameter and the outer strand diameter is 2 to 100 for the benefit of manufacturing different diameter ropes, i.e. big diameter ropes where the gap between the separator strands and the ropes are rather big, or medium-small diameter ropes with minimum gaps.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US 3352098), as applied to claim 1 above, and further in view of Mitsui (EP 2634130) and Rommel (US 20170370046).
Regarding claim 24, Gilmore does not teach the number of outer strands is nineteen. However, in the same field of endeavor, Mitsui teaches the number of outer strand is nineteen (fig. 1, there are 19 outer strands 5). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify number of outer strands of Gillmore to be nineteen as taught by Mitsui for the benefit of production of different strand size while the rope can stand breaking stresses.
The modified structure Gilmore-Mitsui does not teach the number of outer strand wire diameters to span the wire rope diameter is 51. However, in the same field of endeavor, Rommel teaches the ratio between the wire rope diameter and the outer strand diameter is 2 to 100 (para. [0023], the diameter of the outer strands is in the range of 2 to 40 mm, and the diameter of the wire rope is in the range of 5 to 200 mm). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified structure Gilmore-Mitsui with the teaching of Rommel that the ratio between the wire rope diameter and the outer strand diameter is 2 to 100 for the benefit of manufacturing different diameter ropes, i.e. big diameter ropes where the gap between the separator strands and the ropes are rather big, or medium-small diameter ropes with minimum gaps.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732